 



Exhibit 10.4
PROPRIETARY INFORMATION, INVENTIONS
AND NON-COMPETE AGREEMENT
     THIS PROPRIETARY INFORMATION, INVENTIONS AND NON-COMPETE AGREEMENT (this
“Agreement”), dated as of the 1st day of November, 2007, between Dean Foods
Company, a Delaware corporation (“the Company”), having its principal place of
business at 2515 McKinney Avenue, Suite 1200, Dallas, Texas 75201, and Gregg
Tanner (“Employee”).
     WHEREAS, the Company has offered Employee employment as Executive Vice
President, Supply Chain of the Company; a position which will result in Employee
acquiring substantial knowledge of the operations and practices of the business
of the Company;
     WHEREAS, the Company desires to prevent any competitive business from
securing or utilizing the services of Employee, to the extent and for the period
of Employee’s employment and for a reasonable period thereafter; and
     WHEREAS, as a condition to the employment of Employee, the Company has
required that Employee enter into this Agreement.
     NOW, THEREFORE, it is agreed as follows:
     1. Acknowledgments. Employee acknowledges that (i) the Company is engaged
in a continuous program of research, development, and production respecting its
business throughout the United States and Canada (the foregoing, together with
any other businesses in which the Company engages, from the date hereof to the
date of the termination of Employee’s employment with the Company, is
hereinafter referred to as the “Company Business”); (ii) Employee’s services to
the Company will be unique and have significant value to the Company, and
Employee may make new contributions and inventions of value to the Company;
(iii) Employee’s work for the Company allows Employee access to trade secrets
of, and confidential information concerning, Company; (iv) the Company Business
is national and international in scope; (v) the Company would not have agreed to
employ Employee but for the agreements and covenants contained in this
Agreement; and (vi) the agreements and covenants contained in this Agreement are
necessary and essential to protect the business, goodwill, and customer
relationships that the Company has expended significant resources to develop.
     2. Ownership of Works. The Company shall own all rights, including all
trade secrets and copyrights, in and to all discoveries, developments, designs,
improvements, inventions, formulas, processes, techniques, know-how and data,
whether patentable under patent or registerable under copyright or similar
statutes or reduced to practice and all documentation thereof created by
Employee, during the time Employee is employed by the Company, whether created
during or outside normal business hours or on the Company premises or at some
other location and that: (i) directly relate to or are derived from the Company
Business; and (ii) result from or are derived from any task or work assigned to
Employee or work performed by Employee for the Company (collectively, “Works”).
To the extent that any Works do not qualify as works made for hire under U.S.
copyright law, this

1



--------------------------------------------------------------------------------



 



Agreement shall constitute an irrevocable assignment by Employee to the Company
of the ownership of, and rights of copyright in, Works. Employee agrees to give
the Company or its designees all assistance reasonably required to protect such
rights.
     3. Inventions. If Employee individually or jointly makes, conceives of, or
reduces to practice any invention, technique, recipe, process, improvement,
modification, development, documentation, data, design, idea, discovery,
trademark, trade secret, formula, process, or other know-how, whether patentable
or not, in the course of performing services for the Company, that directly
relates to the Company Business (collectively, “Inventions”), Employee will and
hereby does assign to the Company Employee’s entire right, title and interest in
and to such Inventions. Employee agrees that all Inventions shall be the sole
property of the Company and its assigns, and the Company and its assigns shall
be the sole owner of all patents, copyrights, and other rights in connection
therewith. Employee will disclose any such Inventions (to the extent Employee
knows such inventions are “Inventions” as defined herein) to an officer of the
Company and will, upon request, promptly sign a specific assignment of title to
the Company and do anything else reasonably necessary without additional
compensation to enable the Company to secure patent, trade secret, or any other
proprietary rights in the United States or foreign countries. Employee agrees to
execute any documents deemed necessary or advisable by the Company to effect the
terms of this paragraph. Employee agrees that after termination of employment
with the Company Employee shall not use any Inventions, except in furtherance of
the Company Business and except to the extent such Inventions are in the public
domain through no fault of Employee.
     4. Non-Disclosure. Employee recognizes that the Company competes in a
highly competitive field and that the Company possesses and will continue to
possess information of commercial value that relates to the Company Business,
including but not limited to trade secrets, technical and scientific
information, financial business information, processes, recipes, formulas, data,
know-how, improvements, inventions, product concepts, discoveries, developments,
designs, inventions, techniques, marketing plans, strategies, forecasts, new
products, blueprints, specifications, programs, ideas, customer lists, vendor
lists, pricing and other structures, marketing and business strategies, budgets,
projections, licenses, costs, financial data, and plans, proposals and
information about the Company’s employees and/or consultants (collectively,
“Proprietary Information”). Notwithstanding the foregoing, Proprietary
Information shall not include information that is publicly available when
received, or thereafter becomes publicly available through no fault of Employee
or is otherwise disclosed by the Company to another party without obligation of
confidentiality. Employee agrees that the Proprietary Information constitutes a
unique and valuable asset which is essential to the Company’s business success,
and that any release of Proprietary Information would be harmful to the Company
and/or its customers. To protect the Company’s Proprietary Information, Employee
agrees that at all times, including during and after the term of Employee’s
employment, Employee will not disclose to any person, firm, company, or
corporation or use for Employee’s own benefit or for the benefit of any third
party (except in furtherance of Company Business or affairs of the Company) any
and all Proprietary Information that Employee may have acquired in the course of
or as an incident to Employee’s employment with the Company. Employee further
agrees to take all reasonable precautions to protect against the intentional,
negligent, or inadvertent disclosure by Employee of the Company’s Proprietary

2



--------------------------------------------------------------------------------



 



Information to any other person or business entity, except in furtherance of the
Company Business.
     5. Non-Competition. Employee understands and agrees that during Employee’s
employment with the Company, Employee will be provided access to specialized
information related to Company Business and trade secrets, as well as the
Company’s customers and their confidential information. Employee further agrees
that if this information were used in competition against the Company, the
Company would experience serious harm and the competitor would have a unique
advantage against the Company. Employee hereby covenants and agrees that (A) at
no time during Employee’s employment with the Company and (B) at no time until
the two years from the date of Employee’s termination (the “Non-Compete
Period”), will Employee (i) develop, own, manage, operate, or otherwise engage
in, participate in, represent in any way or be connected with, as officer,
director, partner, owner, employee, agent, independent contractor, consultant,
proprietor, stockholder or otherwise, any Competing Business in any geographic
territory (within or outside the United States) in which the Company does
business; or (ii) act in any way, directly or indirectly, on behalf of any
Competing Business, with the purpose or effect of soliciting, diverting or
taking away any business, customer, client, supplier, or good will of the
Company.
The foregoing provisions shall not restrict Employee from (i) owning up to a 2%
interest in a publicly traded company which is or engages in a Competing
Business or (ii) acting as an officer, employee, agent, independent contractor
or consultant to any company or business which engages in multiple lines of
business, one or more of which may be a Competing Business, if Employee has no
direct or indirect involvement, oversight or responsibility with respect to the
unit, division, group or other area of operations which cause such company or
business to be a Competing Business.
A “Competing Business” shall mean a company or business which is engaged, or
intends to engage in, the manufacture, distribution, sale or marketing of any
products which compete directly with the Company’s products or the Company
Business.
Employee acknowledges that this covenant has a unique, substantial, and
immeasurable value to the Company.
Notwithstanding the foregoing, the restrictions of this Section 5 shall
terminate immediately if your employment with the Company is involuntarily
terminated by the Company without “Cause.” “Cause” shall mean: (a) conviction of
Employee of any crime deemed by the Company to make continued employment
untenable; (b) any act of gross negligence or willful misconduct in the conduct
of your employment; (c) any act of dishonesty on the part of Employee whether
relating to the Company or any of its subsidiaries, its affiliates, employees,
agents or otherwise; (d) failure by Employee to comply with the Dean Foods Code
of Ethics, or any conduct of Employee which brings the Company or any of its
affiliates into disrepute, in each case as determined by the Board of Directors.
     6. Non-Solicitation. Employee hereby covenants and agrees that at no time
during Employee’s employment with the Company and during the Non-Compete Period,
will

3



--------------------------------------------------------------------------------



 



Employee (i) recruit, hire, assist or solicit, directly or indirectly, any of
the Company’s employees to leave the employ of the Company or (ii) solicit any
customer or prospective customer of the Company for the purpose of (1) inducing
or otherwise intending to cause such customer or prospective customer to alter
or end its business relationship with the Company or (2) interfering with the
Company’s business relationship with such customer or prospective customer. For
the purposes of this Agreement, “customer” shall mean any company that was a
customer of the Company at any time during the term of Employee’s employment
with the Company, and “prospective customer” shall mean any company that, to
Employee’s knowledge, was actively solicited by the Company at any time during
the term of Employee’s employment with the Company.
     7. Remedies. Employee acknowledges, understands, and agrees that the
restrictions contained in Paragraphs 2, 3, 4, 5, and 6 of this Agreement are
reasonable, fair, and equitable in scope, terms, geographic area and duration,
are necessary to protect the legitimate business interests and good will of the
Company, and are a material inducement to the Company to employ Employee and to
enter into this Agreement, and that any breach or threatened breach of such
restrictions would cause the Company substantial and irreparable harm for which
there is no adequate remedy at law. Therefore, Employee agrees that in the event
of any such breach, any unvested stock options, restricted stock awards or other
equity grants shall be immediately canceled and all of Employee’s rights
thereunder shall be immediately terminated. In addition, if the Company deems
such action warranted by the particular circumstances, the Company shall be
entitled to equitable relief including, but not limited to, temporary,
preliminary, and permanent injunctive relief, including the issuance of a
temporary restraining order, in order to secure the specific performance of this
Agreement without the necessity of posting bond or security, which Employee
expressly waives. Employee agrees that the rights of the Company to obtain
injunctive relief shall not be considered a waiver of the Company’s rights to
seek any other remedies it may have at law or in equity.
     The restrictions set forth herein shall be construed as a series of
separate and severable covenants. Employee agrees that if in any proceeding, the
tribunal refuses to enforce fully any covenants contained herein because such
covenants cover too extensive a geographic area or too long a period of time or
for any other reason whatsoever, any such covenant shall be considered divisible
both as to duration and geographic area so that each month of a specified period
shall be deemed a separate period of time and each county in each particular
state (or such other geographic subdivision as the tribunal determines is
reasonable) a separate geographic area, resulting in an intended requirement
that the longest lesser period of time or the largest lesser geographic area
found by such tribunal to be a reasonable restriction shall remain an effective
restrictive covenant specifically enforceable against Employee. Further, the
covenants contained in Paragraphs 2, 3, 4, 5, and 6 shall be construed as
agreements independent of any other provision of this Agreement, and the
existence of any claim or cause of action of Employee against the Company or any
of its employees, agents, shareholders, directors, or officers, whether
predicated on this Agreement or otherwise, shall not constitute a defense to
enforcement by the Company of any of these covenants.
     8. Return of Records. Upon termination of employment, Employee agrees to
return to the Company all documents (whether electronic or written), notes,
drawings, data,

4



--------------------------------------------------------------------------------



 



records, materials and other property of whatever nature received from or
created for the Company, and any and all copies thereof including, but not
limited to, those documents, records, and materials containing or relating to
Proprietary Information. Employee agrees that all such documents that are
currently in Employee’s possession or control or which may come into Employee’s
possession or control in the future shall be the property of the Company.
     9. Miscellaneous.
               (a) Severability. Nothing in this Agreement shall be construed so
as to require the commission of any act contrary to law and wherever there is
any conflict between any provision of this Agreement and any law, statute,
ordinance, order or regulation, the latter shall prevail, but in the event of
any conflict, any provision of this Agreement shall be curtailed and limited
only to the extent necessary to bring it within applicable legal requirements.
If any provision of this Agreement should be held invalid or unenforceable, the
remaining provisions shall be unaffected by the holding.
               (b) Complete Agreement. This Agreement contains the entire
agreement and understanding between the parties relating to the subject matter
hereof, and supersedes any prior understandings, agreements, or representations
by or between the parties, written or oral, relating to the subject matter
hereof. It may not be modified, except in a written document executed by both
parties to this Agreement.
               (c) Other Agreements. Employee represents and warrants that
Employee is not a party to or bound by the provisions of any other agreement
which would prevent or impair Employee’s ability to render services to the
Company and that Employee’s entering into this Agreement. The parties hereto
each represent and warrant to the other party that the performance of any
obligations hereunder by such party will not violate the provisions of, or cause
such party to be in default under, any other agreement or contract to which such
party is a party or by which such party is bound.
               (d) Paragraph Headings. The paragraph headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement.
               (e) Governing Law. This Agreement shall be governed by and this
Agreement and any disputes or controversies related hereto shall be construed in
accordance with the laws of the State of Texas, excluding any choice of law
provisions that would apply the laws of any other jurisdiction.
               (f) Waiver. No delay on the part of either party in exercising
any right, power, or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of either party of any right, power, or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power, or privilege hereunder.

5



--------------------------------------------------------------------------------



 



               (g) Assignment. This Agreement and Employee’s rights and
obligations hereunder may not be assigned by Employee. The Company may, without
Employee’s consent, assign its rights, together with its obligations, under this
Agreement.
               (h) Period of Employment. As used herein, the period of
employment includes any time in which Employee is retained by the Company as an
employee, director, or consultant.
               (i) Counterparts. This Agreement may be entered into in two or
more counterparts, each of which shall be deemed an original, and together shall
be deemed to be one and the same instrument.
     IN WITNESS WHEREOF, the parties have executed and delivered this
Proprietary Information, Inventions and Non-Compete Agreement as of the date
first set forth above.

          EMPLOYEE   DEAN FOODS COMPANY
 
       
/s/ Gregg Tanner
  By:   /s/ Paul Moskowitz
 
       
GREGG TANNER
      PAUL MOSKOWITZ
Executive Vice President
Human Resources

6